JERRY L. ALSTON and TRIPLE 7 PARA-LEGAL SERVICES, Plaintiffs Below, Appellants,
v.
WHITE AND WILLIAMS, LLP and MARC S. CASARINO, Defendants Below, Appellees.
No. 582, 2008.
Supreme Court of Delaware.
Submitted: January 26, 2009.
Decided: April 28, 2009.
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices.

ORDER
Henry duPont Ridgely, Justice.
This 28th day of April 2009, it appears to the Court that:
(1) On November 25, 2008, the Court received appellant's notice of appeal from a Superior Court order of November 19, 2008 that granted summary judgment on behalf of appellees. The order also granted appellees leave to file a motion for sanctions against appellant. As of November 25, 2008, appellees had not filed a motion for sanctions in the Superior Court.[1]
(2) By notice issued on January 13, 2009, the Clerk directed that appellant show cause why the appeal should not be dismissed for failure to comply with Supreme Court Rule 42 when taking an appeal from an apparent interlocutory order. In his response to the notice to show cause, appellant asserts that the Superior Court's November 19, 2008 order "effectively ended the cause of action."
(3) The November 19, 2008 order from which the appeal is taken is interlocutory in nature because it did not finally determine and terminate the cause before the Superior Court.[2] Absent compliance with Supreme Court Rule 42, this Court lacks jurisdiction to consider an appeal from the order.[3]
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rule 29(b), that the appeal is DISMISSED. Appellant's filing fee in this appeal shall be applied to any future appeal filed by appellant in this matter following the issuance of a final order by the Superior Court.
NOTES
[1]  It appears from the Superior Court docket that appellees filed a motion for sanctions on April 7, 2009, and that a hearing is scheduled on the motion on May 1, 2009.
[2]  Julian v. State, 440 A.2d 990 (Del. 1982).
[3]  Id.